Citation Nr: 0943480	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO. 07-34 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2. Entitlement to service connection for a back condition.

3. Entitlement to service connection for migraines.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Willett, Counsel



INTRODUCTION

The Veteran had active service from September 1968 through 
October 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required.


REMAND

A remand is required in order to afford the Veteran his 
desired Board hearing. The October 2009 statement by the 
Veteran is unclear as to whether he desires a local Travel 
Board hearing at his RO, or whether he requests a video 
conference hearing with a Board Member sitting in Washington, 
D.C. His request for a hearing is reasonable and was timely 
filed, so a remand is required in order to clarify the type 
of hearing he is requesting, and to provide him with that 
hearing.

Accordingly, the case is REMANDED for the following action:

Clarify the type of hearing the Veteran is 
requesting in his October 2009 statement 
and schedule him for that hearing. Provide 
him and his representative reasonable 
advance notice of the date, time, and 
location of the hearing.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).


